      Case 1:15-cv-08984-KHV-KNF Document 141 Filed 05/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

OMAR TELLEZ,                              )
                                          )
                        Plaintiff,        )
                                          )                          CIVIL ACTION
v.                                        )
                                          )                          No. 15-8984-KHV
OTG INTERACTIVE, LLC, et al.,             )
                                          )
                        Defendants.       )
__________________________________________)

                                             ORDER

       The retrial of this action previously set for June 8, 2020 is adjourned to a date to be set by

further order of the court.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2020.

                                                          s/ Kathryn H. Vratil
                                                          KATHRYN H. VRATIL
                                                          United States District Judge
